PER CURIAM.
We granted certification in this matter to review the Appellate Division judgment holding that N.J.S.A. 39:6A-4.5a does not bar plaintiffs recovery of non-economic damages under the tortfeasor defendant’s automobile insurance policy. Dziuba v. Fletcher, 382 N.J.Super. 73, 82, 887 A.2d 732 (2005), certif. granted, 186 N.J. 363, 895 A.2d 450 (2006). As the Appellate Division decision noted, plaintiff, an uninsured motorist, was not operating his uninsured vehicle when he was injured in an accident involving defendant’s car. Id. at 76, 887 A.2d 732. In such circumstances, we agree with the Appellate Division that N.J.S.A. 39:6A-4.5a does not preclude an injured plaintiff from recovering non-economic damages under a defendant’s policy of automobile insurance. Accordingly, substantially for the reasons expressed in Judge Weissbard’s opinion, we affirm the Appellate Division’s judgment.
For affirmance — Chief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN, WALLACE, and RIVERA-SOTO — 7.
Opposed — None.